                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PARIS L. JAMES,                              :
           Plaintiff,                        :
                                             :                No. 1:14-cv-01951
               v.                            :
                                             :                (Judge Kane)
DAVID VARANO, et al.,                        :
         Defendants                          :

                                    MEMORANDUM

I.     BACKGROUND

       Pro se Plaintiff Paris L. James (“James”), initiated the above-captioned action on October

8, 2014 by filing a complaint pursuant to 42 U.S.C. § 1983 against numerous employees of the

Department of Corrections (“DOC”), at the State Correctional Institution at Coal Township,

Pennsylvania (“SCI Coal Township”). 1 (Doc. No. 1.) On March 23, 2015, James filed an

amended complaint. (Doc. No. 28.) In his amended complaint, James claimed that he was

denied adequate medical care, subjected to substandard conditions of confinement, subjected to

excessive force, and retaliated against for complaining about the quality of his medical treatment,

the conditions of his confinement, and the excessive force inflicted upon him. (Id.) James

further alleges that the Medical Defendants failed to provide him with adequate medical

treatment for breathing difficulties. (Id.) He also claims that the Medical Defendants conspired

with other Defendants to deprive inmates housed in the Restricted Housing Unit (“RHU”) of

proper intake examinations and access to healthcare, and intentionally refused them medical care

in order to reduce transportation costs from the RHU. (Id.)



1
 Defendants include the “Medical Defendants” Physician Assistants Brian Davis (“Davis”) and
Jennifer Daya (“Daya”), and the “Corrections Defendants,” who are Mains, Schmerfeld,
Alleman, Romedy, Segedy, Masser, Baker, Schoch, Krzykowski, Rodriguez, Burrows, Novailis,
Kratz, Hyde, Goodwin, Mosier, Tripp, and Else.
       Subsequently, all Defendants filed motions to dismiss the amended complaint. (Doc.

Nos. 30, 31.) By Memorandum and Order dated August 31, 2016, the Court granted in part and

denied in part Defendants’ motions to dismiss. (Doc. Nos. 55, 56.) The Court dismissed James’

conspiracy claims, equal protection claims, and claims as to the condition of confinement, but

permitted the Eighth Amendment claims of deliberate indifference to a serious medical need to

proceed. (Id.) The Court also dismissed James’ verbal harassment, retaliation, and conspiracy

claims, with the exception of those pertaining to Defendants Mosier, Tripp, and Else, and

dismissed James’ condition of confinement claim and the medical care claims asserted against

Defendants Varano and McCarthy on the basis of lack of personal involvement. (Id.)

Accordingly, the Court discerned that the remaining claims against the Correction Defendants

were a claim for deliberate indifference to a serious medical need against Mains, Schmerfeld,

Alleman, Romedy, Segedy, Masser, Baker, Schoch, Krzykowski, Rodriguez, Burrows, Novailis,

Kratz, Hyde, and Goodwin and a claim based on retaliation, verbal harassment, and conspiracy

against Moser, Tripp, and Else. The remaining claim against the Medical Defendants pertained

to a deliberate indifference to a serious medical need.

       After the close of discovery, the Medical Defendants and the Corrections Defendants

filed motions for summary judgment (Doc. Nos. 103, 113), along with statements of material

facts (Doc. Nos. 104, 115), and supporting briefs (Doc. Nos. 105, 114). In response to the

Medical Defendants’ summary judgment filings, James filed a motion in opposition (Doc. No.

110), declaration in opposition (Doc. No. 110-1), and counterstatement of material facts (Doc.

No. 111). The Medical Defendants filed a reply brief (Doc. No. 117), to which James filed an

unauthorized sur-reply brief (Doc. No. 123), which the Court struck from the record in an Order

dated December 12, 2017 (Doc. No. 131).



                                                 2
       In response to the Corrections Defendants’ summary judgment filings, James filed a

motion in opposition (Doc. No. 118), counterstatement of material facts (Doc. No. 119), and

brief in support of his counterstatement of facts (Doc. No. 120). The Corrections Defendants

subsequently filed a reply brief (Doc. No. 128), to which James filed an authorized sur-reply

(Doc. No. 132), and also an “amended response in opposition” to the Corrections Defendants’

statement of material facts (Doc. No. 133). The Corrections Defendants then filed a brief in

reply to James’ amended response. (Doc. No. 134.) On January 22, 2018, James filed a motion

to appoint counsel (Doc. No. 135), and a motion to file a limited sur-reply brief to the

Corrections Defendants’ reply brief (Doc. No. 138).

       By Memorandum and Order dated March 23, 2018, the Court granted the motions for

summary judgment, denied as moot James’s motion to appoint counsel, and denied James’s

motion to file a sur-reply brief. (Doc. Nos. 139, 140.) James filed a timely notice of appeal.

(Doc. No. 144.) In an order entered on August 23, 2018, the United States Court of Appeals for

the Third Circuit dismissed James’s appeal for lack of appellate jurisdiction. (Doc. No. 148.) In

its order, the Third Circuit noted that James’s “excessive force claims [were] still outstanding”

and that this Court’s “March 23, 2018 order [was] not final or otherwise appealable at [that]

time.” (Id.)

       In an Order dated November 9, 2018, the Court ordered that this action be reopened so as

to dispose of James’s remaining claims. (Doc. No. 150.) The Court directed Correctional

Defendants Mains, Schmerfeld, Roming, Segedy, Baker, Schoch, and Masser “to file a response

to the allegations of the remaining excessive force claims within thirty (30) days.” (Id.) The

Correctional Defendants then filed a motion for summary judgment (Doc. No. 151) and brief in

support (Doc. No. 152) on November 30, 2018. James filed a motion for extension of time to



                                                 3
respond to the motion for summary judgment on December 27, 2018. (Doc. No. 154.) In an

Order dated January 7, 2019, the Court granted James’s motion and directed him to file his brief

in opposition on or before February 11, 2019. (Doc. No. 154.) James filed two briefs in

opposition on February 6, 2019. (Doc. Nos. 155, 156.) To date, the Correctional Defendants

have not filed a reply brief. Accordingly, because the time period for filing a reply brief has

expired, this motion for summary judgment is ripe for resolution.

II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 56(a) requires the court to render summary judgment “if

the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[T]his standard provides that

the mere existence of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment; the requirement is that there be no

genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

       A disputed fact is “material” if proof of its existence or nonexistence would affect the

outcome of the case under applicable substantive law. Id.; Gray v. York Newspapers, Inc., 957

F.2d 1070, 1078 (3d Cir. 1992). An issue of material fact is “genuine” if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party. Anderson, 477 U.S. at

257; Brenner v. Local 514, United Bhd. of Carpenters & Joiners of Am., 927 F.2d 1283, 1287-88

(3d Cir. 1991).

       When determining whether there is a genuine issue of material fact, the Court must view

the facts and all reasonable inferences in favor of the nonmoving party. Moore v. Tartler, 986

F.2d 682 (3d Cir. 1993); Clement v. Consolidated Rail Corp., 963 F.2d 599, 600 (3d Cir. 1992);

White v. Westinghouse Elec. Co., 862 F.2d 56, 59 (3d Cir. 1988). In order to avoid summary



                                                 4
judgment, however, the nonmoving party may not rest on the unsubstantiated allegations of his

or her pleadings. When the party seeking summary judgment satisfies its burden under Rule 56

of identifying evidence that demonstrates the absence of a genuine issue of material fact, the

nonmoving party is required by Rule 56 to go beyond his pleadings with affidavits, depositions,

answers to interrogatories or the like in order to demonstrate specific material facts that give rise

to a genuine issue. Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). The party opposing the

motion “must do more than simply show that there is some metaphysical doubt as to the material

facts.” Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 586 (1986). When Rule 56

shifts the burden of production to the nonmoving party, that party must produce evidence to

show the existence of every element essential to its case which it bears the burden of proving at

trial, for “a complete failure of proof concerning an essential element of the nonmoving party’s

case necessarily renders all other facts immaterial.” Celotex, 477 U.S. at 323; see also Harter v.

G.A.F. Corp., 967 F.2d 846, 851 (3d Cir. 1992).

       In determining whether an issue of material fact exists, the Court must consider the

evidence in the light most favorable to the nonmoving party. White, 862 F.2d at 59. In doing so,

the Court must accept the nonmovant’s allegations as true and resolve any conflicts in his

favor. Id. (citations omitted). However, a party opposing a summary judgment motion must

comply with Local Rule 56.1, which specifically directs the oppositional party to submit a

“statement of the material facts, responding to the numbered paragraphs set forth in the statement

required [to be filed by the movant], as to which it is contended that there exists a genuine issue

to be tried”; if the nonmovant fails to do so, “[a]ll material facts set forth in the statement

required to be served by the moving party will be deemed to be admitted.” See L.R. 56.1. A

party cannot evade these litigation responsibilities in this regard simply by citing the fact that he



                                                   5
is a pro se litigant. These rules apply with equal force to all parties. See Sanders v. Beard, Civ.

No. 09-1384, 2010 U.S. Dist. LEXIS, *15 (M.D. Pa. July 20, 2010) (stating that pro se parties

“are not excused from complying with court orders and the local rules of court”); Thomas v.

Norris, Civ. No. 02-01854, 2006 U.S. Dist. LEXIS 64347, at *11 (M.D. Pa. Sept. 8, 2006)

(explaining that pro se parties must follow the Federal Rules of Civil Procedure).

III.   DISCUSSION

       As noted above, James’s remaining claim is that Correctional Defendants Mains,

Schmerfeld, Roming, Segedy, Baker, Schock, and Masser used excessive force against him in

violation of the Eighth Amendment to the United States Constitution during James’s transfer to

and intake at SCI Coal Township.

       A.      Statement of Material Facts2



2
  The Local Rules of Court provide that in addition to filing a brief in opposition to the moving
party’s brief in support of its motion, “[t]he papers opposing a motion for summary judgment
shall include a separate, short and concise statement of material facts responding to the
numbered paragraphs set forth in the statement [of material facts filed by the moving party] . . .
as to which it is contended that there exists a genuine issue to be tried.” See M.D. Pa. L.R. 56. 1.
The Rule further requires the inclusion of references to the parts of the record that support the
statements. See id. Finally, the Rule states that the statement of material facts required to be
served by the moving party will be deemed to be admitted unless controverted by the statement
required to be served by the opposing party. See id. Unless otherwise noted, the factual
background herein is taken from the Correctional Defendants’ Rule 56.1 statement of material
facts. (Doc. No. 115.)
        Moreover, as previously set forth by this Court, James did not comply with M.D. Pa. L.R.
56.1 in that he failed to respond specifically to the numbered paragraphs in Defendants’
statement of material facts. (Doc. Nos. 115, 119.) Rather, James filed his own statement of
material facts without regard to that of the Corrections Defendants. (Doc. No. 119.) James
subsequently filed an “amended response in opposition” to the Corrections Defendants’
statement of material facts, and made further attempts to support his statements through citation
to his verified amended complaint. (Doc. No. 133.) While a verified complaint may be treated
as an affidavit in opposition to a motion for summary judgment, the allegations must be based on
personal knowledge, and this Court is not “required to accept unsupported, self-serving
testimony as evidence sufficient to create a jury question.” See Hammonds v. Collins, Civ. No.
12-236, 2016 WL 1621986, at *3 (M.D. Pa. Apr. 20, 2016) (citing Brooks v. Am. Broad. Co.,
999 F.2d 167, 172 (6th Cir. 1993)). Accordingly, unless otherwise noted, the Court deems the
                                                 6
       James was transferred from SCI Forest to SCI Coal Township on October 11, 2012.

(Doc. No. 115 ¶ 6.) Defendants Mains and Schmerfeld, employees of SCI Frackville, were the

transport officers for the route between SCI Smithfield and SCI Coal Township. (Id. ¶ 12.)

James arrived at SCI Coal Township on October 11, 2012, at 1:15 hours. (Id. ¶ 28.) Upon

arrival, Defendants Mains and Schmerfeld assisted James from the transport van. (Id. ¶ 29.)

They did not use force to remove James from the van. (Id. ¶ 30.)3 Had they done so, they would

have completed a DC-121 Extraordinary Occurrence Report. (Id. ¶ 31.) After James entered the

intake processing reception area, the transport officer removed his leg irons and handcuffs. (Id.

¶¶ 32-34.) Defendants Romig and Segedy were on duty in the intake area at the time. (Id. ¶ 35.)

At no time did they remove James from a chair and use force against him. (Id. ¶ 40.)4 They did

not complete a DC-121 Extraordinary Occurrence Report because no force was used. (Id. ¶ 41.)

       At SCI Coal Township, inmates to be housed in the RHU are seen by medical staff after

being escorted to the RHU. (Id. ¶ 42.) Inmates designated to the RHU are escorted by a three

(3)-person security team. (Id. ¶ 45.) When James arrived at SCI Coal Township, Defendant



facts set forth by the Corrections Defendants to be undisputed. See M.D. Pa. L.R. 56. 1; Fed. R.
Civ. P. 56(e)(2); Bowman v. Mazur, Civ. No. 08-173J, 2010 WL 2606291, at *3 (W.D. Pa. Oct.
30, 2010) (“Plaintiff’s responsive statement of material facts is insufficient to create a genuine
issue of material fact because it failed to comply with Local Rule 56.1.”).
3
  James contends that he was unable to comply with orders to exit the transport van because he
was “struggl[ing] just to remain conscious due to [his] physical pain, inability to breath[e, and]
fatigue.” (Doc. No. 28 ¶ 66.) He maintains that, as a result, Mains and Schmerfeld “snatch[ed]”
him by the handcuffs to remove him from the van. (Id. ¶¶ 68-69.)
4
  James maintains that while in the intake area, he was having trouble standing and “broke the
line formation having spotted a chair sitting off to the side of the line.” (Doc. No. 28 ¶ 70.) He
contends that Defendants Romig and Segedy repeatedly ordered him to stand up and return to the
line. (Id. ¶¶ 71-77.) He maintains that when he did not comply with this directive, Romig and
Segedy “grabbed” him out of the chair and “pinn[ed him] against the wall.” (Id. ¶ 78.) He
contends that while he was pinned against the wall, Defendant Masser approached and asked
why he was disrupting the intake process. (Id. ¶¶ 82-83.)
                                                7
Masser was the on-duty lieutenant for the RHU. (Id. ¶ 46.) He escorted James to the RHU and

was assisted by Defendants Baker and Schoch. (Id. ¶¶ 46-47.) During the escort, James was

assisted by Masser, Baker, and Schoch because “he was not especially cooperative.” (Id. ¶ 49.)

At no time did these Defendants use force on Plaintiff. (Id. ¶ 50.)5

       B.        Defendants’ Motion for Summary Judgment

       The Eighth Amendment prohibits the infliction of cruel and unusual punishment on

prisoners. In Estelle v. Gamble, the Supreme Court held that “deliberate indifference to serious

medical needs of prisoners constitutes the ‘unnecessary and wanton infliction of

pain’ . . . proscribed by the Eighth Amendment.” Estelle v. Gamble, 429 U.S. 97, 104 (1976)

(quoting Gregg v. Georgia, 428 U.S. 153, 173 (1976)); see also Farmer v. Brennan, 511 U.S.

825, 834 (1994) (internal quotation marks and citations omitted) (“To violate the Cruel and

Unusual Punishment Clause, a prison official must have a sufficiently culpable state of mind. . . .

In prison-conditions cases that state of mind is one of ‘deliberate indifference’ to inmate health

or safety.”). An Eighth Amendment claim includes both objective and subjective components.

Wilson v. Seiter, 501 U.S. 294, 298 (1991). Serious hardship to the prisoner is required to

satisfy the Eighth Amendment’s objective component. See id. The subjective component is met

if the person or persons causing the deprivation acted with “a sufficiently culpable state of

mind.” See id.

       The Eighth Amendment’s protection against cruel and unusual punishment is the

“primary source of substantive protection in cases where an inmate challenges a prison official’s

use of force as excessive and unjustified.” Brooks v. Kyler, 204 F.3d 102, 105 (3d Cir. 2000).



5
  James maintains that during the escort, he was unable to walk, so Masser ordered Baker and
Schoch to force him to walk. (Doc. No. 28 ¶ 118.) He contends that Baker and Schoch “began
to pull on [him] and physically drag [him]” to the RHU. (Id. ¶¶ 118-20.)
                                                 8
The standard governing the Court’s inquiry as to whether a plaintiff has a viable excessive force

claim is “whether force was applied in a good faith effort to maintain or restore discipline or

maliciously and sadistically for the very purpose of causing harm.” Giles v. Kearney, 571 F.3d

318, 326 (3d Cir. 2009) (quoting Whitley v. Albers, 475 U.S. 312, 319 (1986)).

       The issue of whether excessive force was used is one that, in proper circumstances, can

be determined as a matter of law. In such cases, summary judgment is appropriate when “it

appears that the evidence, viewed in the light most favorable to the plaintiff, will [not] support a

reliable inference of wantonness in the infliction of pain.” Brooks, 204 F.3d at 106 (quoting

Whitley, 475 U.S. at 322). In making this determination, courts are tasked with evaluating the

following Whitley factors:

               (1) the need for the application of force; (2) the relationship between
               the need and the amount of force that was used; (3) the extent of
               injury inflicted; (4) the extent of the threat to the safety of staff and
               inmates, as reasonably perceived by the responsible officials on the
               basis of the facts known to them; and (5) any efforts made to temper
               the severity of a forceful response.

Id. The United States Supreme Court has stated:

               [W]hen prison officials maliciously and sadistically use force to
               cause harm, contemporary standards of decency are always
               violated . . . whether or not significant injury is evident. Otherwise,
               the Eighth Amendment would permit any physical punishment, no
               matter how diabolic or inhuman, inflicting less than some arbitrary
               quantity of injury.

Wilkins v. Gaddy, 559 U.S. 34, 37 (2010) (quoting Hudson v. McMillian, 503 U.S. 1 (1992)).

       When a court considers such claims, the reasonableness of a particular use of force often

depends upon the relevant factual context and must be “judged from the perspective of a

reasonable officer on the scene, rather than with the 20/20 vision of hindsight.” See Graham v.

Connor, 490 U.S. 386, 396-97 (1989); see also Fuentes v. Wagner, 206 F.3d 335, 346 (3d Cir.



                                                  9
2000) (“[E]ven if we concede [that an inmate] has established at most that prison officials over-

reacted to the disturbance that he caused . . . any such over-reaction would still fall short of

supporting a finding that prison officials acted ‘maliciously and sadistically to cause harm.’”).

Additionally, de minimis use of physical force does not qualify as excessive force unless the

force is “repugnant to the conscience of mankind.” See Brooks, 204 F.3d at 107 (citing Hudson,

503 U.S. at 6); see also Wilkins, 559 U.S. 34 (2010) (clarifying that de minimis force, rather than

de minimis injury, is the dispositive issue). Not “every malevolent touch by a prison guard gives

rise to a federal cause of action.” Hudson, 503 U.S. at 9.

       Defendants have not addressed the standard set forth above. Rather, they seek summary

judgment on the basis that the Court must deem their statement of material facts unopposed and

because James has not submitted any evidence to demonstrate the existence of any genuine

issues of material fact. (Doc. No. 152 at 6-8.) In opposition, James argues that Defendants have

overlooked his amended complaint, which was sworn under the penalty of perjury and, therefore,

is “competent sworn testimony for the purpose of summary judgment.” (Doc. No. 156 at 4.)

       The Third Circuit has indicated that a district court may treat a verified complaint as an

affidavit in opposition to summary judgment. See Ziegler v. Eby, 77 F. App’x 117, 120 (3d Cir.

2003) (noting that “the complaint was not verified, thereby precluding the District Court from

treating it as the equivalent of an affidavit for purposes of Federal Rule of Civil Procedure

56(e)”); Reese v. Sparks, 760 F.2d 64, 67 (3d Cir. 1985) (treating verified complaint as an

affidavit on summary judgment motion); see also Boomer v. Lewis, No. 06-850, 2009 WL

2900778, at *2 n.4 (M.D. Pa. Sept. 9, 2009) (“A verified complaint may be treated as an affidavit

in support of or in opposition to a motion for summary judgment if the allegations are specific




                                                  10
and based on personal knowledge.”). Here, James’s amended complaint contains the following

verification:

       I have read the for[e]going amended complaint and hereby verify that the matters
       alleged herein are true[, except] as to matters alleged upon information and belief,
       and as to those I believe them to be true. I certify under the penalty of perjury that
       the for[e]going is true and correct.

(Doc. No. 28 at 66.) James further “declares under the penalty of perjury that all information

enclosed in [the] 42 U.S.C. § 1983 petition/complaint is true and correct.” (Id. at 67.) Thus, the

Court may consider the verified statements in the amended complaint that are based on James’s

personal knowledge and are set forth with sufficient specificity in connection with the pending

motion for summary judgment.

       As indicated above, the Court has deemed the facts set forth by Defendants as

undisputed, except where noted. However, the Court must view the facts and all reasonable

inferences in favor of the nonmoving party. See Clement, 963 F.2d at 600; White, 862 F.2d at

59; see also Pearson v. Prison Health Serv., 850 F.3d 526, 541 n.5 (3d Cir. 2017) (noting that

“when deciding a motion for summary judgment, ‘the evidence of the non-movant is to be

believed’” (quoting Anderson, 477 U.S. at 255)). Thus, having construed the material factual

disputes in favor of James, the non-movant, the Court concludes that one may reasonably infer

that some force was used against James during his transfer to and intake at SCI Coal Township.

However, in light of the procedural history of this case, Defendants have not addressed whether

such force was excessive, and at this juncture, the Court cannot properly consider the issue of the

excessiveness of such force absent briefing from the parties on this issue. Accordingly, the

Court will deny Defendants’ motion for summary judgment without prejudice to their right to

file a renewed motion addressing James’s claim in the context of the standard set forth above.




                                                11
IV.    CONCLUSION

       For the foregoing reasons, Defendants’ motion for summary judgment (Doc. No. 151)

will be denied without prejudice. Defendants will be permitted to file a renewed motion for

summary judgment that addresses James’s excessive force claim in the context of the standard

set forth above. An appropriate Order follows.

                                                      s/ Yvette Kane
                                                      Yvette Kane, District Judge
                                                      United States District Court
                                                      Middle District of Pennsylvania




                                                 12
